Order entered November 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01189-CR
                                      No. 05-14-01190-CR

                               MICHAEL DOWDEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F88-86404-M, F88-89370-M

                                            ORDER
        The clerk’s records are overdue in these appeals from the trial court’s order denying

appellant’s motion for post-conviction DNA testing in these cases. Accordingly, we ORDER

the Dallas County District Clerk to file the clerk’s records within FIFTEEN DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE